TANNER, P. J.
This is a petition under the Workmen's Compensation Act in which the petitioner claims that he was employed in a restaurant, and that he had eaten a meal of blue fish and Creole sauce at 2:15 P. M. •on January 30, that said meal was a part of his compensation; that fifteen minutes therafterwards he became ill and suffered from acute poisoning toy reason of eating food which contained noxious bacilli. .
Upon a consideration of thé conflicting medical testimony in the case we do not think that the petitioner has proven by a fair preponderance of the evidence that his illness was caused as he alleged, but that he rather suffered from a severe case of constipation. We therefore think that he did not suffer from an accident arising out of and in the course of his employment as alleged in his petition.
The petition must therefore be denied and dismissed.